           Case 2:14-cv-07139-JCJ
   Case 17-33964-hdh11              Document
                        Doc 1465 Filed 07/23/19286-2  Filed07/23/19
                                                  Entered   07/23/1911:20:14
                                                                      Page 1 ofPage
                                                                                12 1 of 12




The following constitutes the ruling of the court and has the force and effect therein described.



Signed July 22, 2019
                                            United States Bankruptcy Judge
  ______________________________________________________________________




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

     IN RE:                              :
                                         :
     THINK FINANCE, LLC, et al.,         :              Chapter 11
                                         :
                                         :              Case No. 17-33964 (HDH)
                       Debtors.          :
                                         :              (Jointly Administered)
     ____________________________________:

                                  ORDER
         GRANTING NATIONWIDE CONSUMER BORROWER CLASS’S MOTION FOR
              PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT

             Consumer Borrower Plaintiffs Stephanie Edwards, Patrick Inscho, Darlene Gibbs, Tamara

     Price, Sherry Blackburn, George Hengle, Regina Nolte, Lawrence Mwethuku, Lula Williams,

     India Banks, Jeri Brennan, JoAnn Griffiths, Alicia Patterson, Kimetra Brice, Jill Novorot, Earl

     Browne, Jessica Gingras, Angela Given, Vanessa Granger, Lilya McAtee, and Beverly Kristina

     Miller (collectively, “Plaintiffs” or “Nationwide Settlement Class Representatives”), have moved
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1465 Filed 07/23/19286-2  Filed07/23/19
                                               Entered   07/23/1911:20:14
                                                                   Page 2 ofPage
                                                                             12 2 of 12




 the Court unopposed for preliminary approval (“Preliminary Approval Motion”) of a proposed

 global nationwide class action settlement (“Settlement”) among (a) Think Finance, LLC, and its

 subsidiary debtors-in-possession (each a “Debtor,” and collectively, the “Debtors”) in the jointly

 administered cases styled In re Think Finance, LLC, et al., Case No. 17-33964 (the “Chapter 11

 Cases”), which are pending in the United States Bankruptcy Court for the Northern District of

 Texas (the “Bankruptcy Court”); (b) the Consenting Plaintiffs; 1 (c) the Official Committee of

 Unsecured Creditors appointed in the Chapter 11 Cases (the “Committee”); (d) the GPLS Secured

 Parties;2 and (e) certain other non-Debtor parties who are receiving releases in exchange for

 making contributions to the Settlement (collectively, (a) through (d) are collectively the “Settling

 Parties” and (e) are the “Consenting Stakeholders”), through a chapter 11 plan (the “Plan”).

        The terms and conditions of the Settlement are set forth in the Global Settlement and

 Restructuring Term Sheet (“Term Sheet”), dated June 6, 2019, and attached as Exhibit 1 to

 Plaintiffs’ Preliminary Approval Motion. Upon review and consideration of Plaintiffs’ Preliminary

 Approval Motion, the Term Sheet, and the exhibits attached to the foregoing, it is HEREBY

 ORDERED that:

        1.      Unless otherwise specified, the definitions in the Term Sheet are hereby

 incorporated as though fully set forth in this Order, and capitalized terms shall have the meanings

 attributed to them in the Term Sheet. However, all references to or descriptions of the Settlement

 or Term Sheet are for reference purposes only, with the Term Sheet controlling in all respects.

        2.      The Settlement, on the terms and conditions stated in the Term Sheet, is


        1
           “Consenting Plaintiffs” means the Nationwide Class Representatives; the Commonwealth
 of Pennsylvania; and the Consumer Financial Protection Bureau (“CFPB”).
         2
           “GPLS Secured Parties” means, collectively, GPL Servicing, Ltd., GPL Servicing Agent,
 LLC, Victory Park Capital Advisors, LLC, and Victory Park Management, LLC, along with their
 respective current, former, and future Affiliates, principals, officers, and directors, including Scott
 Zemnick, Tom Welch, and Jeffrey Schneider.
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1465 Filed 07/23/19286-2  Filed07/23/19
                                               Entered   07/23/1911:20:14
                                                                   Page 3 ofPage
                                                                             12 3 of 12




 preliminarily approved by this Court as being fair, reasonable and adequate, free of collusion or

 indicia of unfairness, and within the range of possible final judicial approval. In making this

 determination, the Court has considered the extensive prior proceedings before this Court

 involving the Settling Parties, the current posture of this litigation and the risks and benefits to the

 Settling Parties involved in both settlement of these claims and the continuation of the litigation,

 and finds that the Settlement was arrived at through arm’s length negotiations, exchange of

 information by experienced counsel, and with the assistance of multiple in-person and telephonic

 mediations before the Hon. David R. Jones, Chief United States Bankruptcy Judge for the Southern

 District of Texas. The Court further finds that the Settlement provides for meaningful

 compensation and non-monetary relief relative to the merits of the Settling Parties’ claims and

 defenses in that Members of the Nationwide Consumer Borrower Settlement Class will obtain

 substantial monetary relief, as well as important injunctive relief. The Settlement also has other

 key indicia of fairness in that significant discovery and litigation had been undertaken by the

 Settling Parties in the Chapter 11 Cases and the Pending Litigation, with the Debtors Claim

 Objection settling on the eve of trial.

                         APPLICATION OF RULE 7023
              TO THE AMENDED NATIONWIDE CLASS PROOF OF CLAIM

        3.      The Bankruptcy Court ruled on August 30, 2018 that Bankruptcy Rule 7023 applies

 to the class proofs of claims filed by the Virginia, Florida, and California Consumer Borrowers

 and the Vermont, North Carolina, and Nationwide Consumer Borrowers in the Chapter 11 Cases.

 (Dkt. 849.) For the same reasons set forth in that Order, the Court authorizes the amendment and

 consolidation of these proofs of claims into a single Amended and Consolidated Nationwide Class

 Claim (the “Amended Nationwide Class Claim”), attached to Plaintiffs Preliminary Approval

 Motion as Exhibit 3, and hereby applies Bankruptcy Rule 7023 to this claim and preliminarily
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1465 Filed 07/23/19286-2  Filed07/23/19
                                               Entered   07/23/1911:20:14
                                                                   Page 4 ofPage
                                                                             12 4 of 12




 certifies the Nationwide Consumer Borrower Settlement Class for the purposes set forth below.

     CERTIFICATION OF SETTLEMENT CLASS AND APPOINTMENT OF CLASS
                 REPRESENTATIVES AND CLASS COUNSEL

        4.      For settlement purposes only and contingent upon Final Approval of the Settlement

 and confirmation of the Plan consistent with the Term Sheet, the Court finds that the requirements

 of Federal Rule of Civil Procedure 23(a) and 23(b)(3) are met and provisionally certifies the

 following class for settlement purposes only (“Nationwide Consumer Borrower Settlement

 Class”):

                Any Person, including their successors and assigns and Persons holding or
                exercising any relevant legal rights of such Person, who received an Eligible
                Tribal Loan.

        5.      For purposes of preliminary approval, the Court finds that the provisional

 certification of the Nationwide Consumer Borrower Settlement Class is warranted in light of the

 proposed Settlement under the prerequisites of Federal Rule of Civil Procedure 23(a) because: (1)

 the Members of the Nationwide Consumer Borrower Settlement Class are so numerous that joinder

 is impracticable; (2) there are issues of law and fact common to the Nationwide Consumer

 Borrower Settlement Class; (3) Plaintiffs’ claims are typical of the claims of the Nationwide

 Consumer Borrower Settlement Class; and (4) Plaintiffs and Plaintiffs’ Counsel have fairly and

 adequately represented the interests of the Nationwide Consumer Borrower Settlement Class

 Members and will continue to do so.

        6.      For purposes of preliminary approval, the Court finds that the provisional

 certification of the Nationwide Consumer Borrower Settlement Class is warranted in light of the

 proposed Settlement under Federal Rule of Civil Procedure 23(b)(3) because common issues of

 law and fact predominate over any questions affecting only individual Members of the Nationwide

 Consumer Borrower Settlement Class, and settlement of the Amended Nationwide Class Claim on
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1465 Filed 07/23/19286-2  Filed07/23/19
                                               Entered   07/23/1911:20:14
                                                                   Page 5 ofPage
                                                                             12 5 of 12




 a class basis is superior to other means of resolving the such claim.

        7.      The Court also concludes that, because the Amended Nationwide Class Claim is

 being settled rather than litigated, the Court need not consider manageability issues that might be

 presented by the trial of any objection involving the Amended Nationwide Class Claim and the

 issues in these Chapter 11 Cases.

        8.      The Court hereby appoints Plaintiffs Stephanie Edwards, Patrick Inscho, Darlene

 Gibbs, Tamara Price, Sherry Blackburn, George Hengle, Regina Nolte, Lawrence Mwethuku, Lula

 Williams, India Banks, Jeri Brennan, JoAnn Griffiths, Alicia Patterson, Kimetra Brice, Jill

 Novorot, Earl Browne, Jessica Gingras, Angela Given, Vanessa Granger, Lilya McAtee, and

 Beverly Kristina Miller as Nationwide Consumer Borrower Settlement Class Representatives. The

 Court preliminarily finds that the Nationwide Consumer Borrower Settlement Class

 Representatives will fairly and adequately protect the interests of the Nationwide Consumer

 Borrower Settlement Class because: (1) the interests of the Nationwide Consumer Borrower

 Settlement Class Representatives are consistent with those of the Nationwide Consumer Borrower

 Settlement Class Members; (2) there appear to be no conflicts between or among the Nationwide

 Consumer Borrower Settlement Class Representatives and the other Nationwide Consumer

 Borrower Settlement Class Members; (3) the Nationwide Consumer Borrower Settlement Class

 Representatives have been and appear to be capable of continuing to be active participants in the

 prosecution and settlement of this litigation; and (4) the Nationwide Consumer Borrower

 Settlement Class Representatives and the Nationwide Consumer Borrower Settlement Class

 Members are represented by qualified, reputable counsel who are experienced in preparing and

 prosecuting large, complicated class action cases.

        9.      In making these preliminary findings, the Court has considered, inter alia, (1) the

 interests of the Nationwide Consumer Borrower Settlement Class Members in individually
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1465 Filed 07/23/19286-2  Filed07/23/19
                                               Entered   07/23/1911:20:14
                                                                   Page 6 ofPage
                                                                             12 6 of 12




 controlling the prosecution or defense of any individual proof of claim; (2) the impracticality or

 inefficiency of prosecuting or defending separate proofs of claim; (3) the extent and nature of any

 litigation concerning these claims already commenced; and (4) the desirability of concentrating

 the litigation of the claims in a particular forum.

        10.     Nationwide Consumer Borrower Settlement Class Representatives are hereby

 authorized to vote on behalf of the Nationwide Consumer Borrower Settlement Class to accept or

 reject the Plan submitted in the Chapter 11 Cases.

        11.     The requirements of Rule 23(g) of the Federal Rules of Civil Procedure are met and

 the Court hereby appoints the following as Nationwide Class Counsel to represent the Nationwide

 Consumer Borrower Settlement Class:

                Kristi C. Kelly, Andrew J. Guzzo, and Casey S. Nash
                Kelly Guzzo, PLC
                3925 Chain Bridge Road, Suite 202
                Fairfax, VA 22030
                E-mail address: kkelly@kellyguzzo.com; aguzzo@kellyguzzo.com;
                casey@kellyguzzo.com

                Leonard A. Bennett, Craig C. Marchiando, and Elizabeth W. Hanes
                Consumer Litigation Associates, P.C.
                763 J. Clyde Morris Blvd., Ste. 1-A
                Newport News, VA 23601
                E-mail address: lenbennett@clalegal.com; elizabeth@clalegal.com;
                craig@clalegal.co

                Anna C. Haac
                Tycko & Zavareei LLP
                1828 L Street, N.W., Suite 1000
                Washington, DC 20036
                Attention: Anna C. Haac
                E-mail address: ahaac@tzlegal.com

                Michael S. Etkin
                Lowenstein Sandler LLP
                One Lowenstein Drive
                Roseland, New Jersey 97068
                E-mail address: metkin@lowenstein.com
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1465 Filed 07/23/19286-2  Filed07/23/19
                                               Entered   07/23/1911:20:14
                                                                   Page 7 ofPage
                                                                             12 7 of 12




        For purposes of these settlement approval proceedings, the Court finds that these attorneys

 are competent and capable of exercising their responsibilities as Nationwide Class Counsel and

 have fairly and adequately represented the interests of the Nationwide Consumer Borrower

 Settlement Class for settlement purposes and will continue to do so.

                 CLASS NOTICE AND SETTLEMENT ADMINISTRATION

        12.     Since the Settlement is within the range of reasonableness and possible final

 approval, notice shall be provided to the Nationwide Consumer Borrower Settlement Class

 pursuant to the Term Sheet.

        13.     The Court finds that the manner, method, and content of the notice specified in the

 Term Sheet and set forth in the Preliminary Approval Motion will provide the best notice

 practicable to Members of the Nationwide Consumer Borrower Settlement Class and satisfies the

 requirements of Rule 23 and due process requirements of the United States Constitution.

        14.     The Court further hereby appoints RSM US LLP (“RSM”) as the Class

 Administrator. As soon as reasonably practicable, and in no event later than July 26, 2019, the

 Class Administrator shall complete dissemination of the Class Notice to the Nationwide Consumer

 Borrower Settlement Class by mail and/or email in a form and content substantially similar to

 Exhibit 1 to the Declaration of Dr. Shannon R. Wheatman, attached to the Preliminary Approval

 Motion.

        15.     The Class Administrator shall also be responsible for, without limitation,

 establishing three Settlement websites, as well as an automated toll-free telephone line, as a means

 for Nationwide Consumer Borrower Settlement Members to obtain notice of, and information

 about, the Settlement, as well as other related settlements and litigation.

        16.     Funds from the Escrow Account shall be released as soon as practicable to advance

 and pay noticing and related expenses in connection with the Settlement.
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1465 Filed 07/23/19286-2  Filed07/23/19
                                               Entered   07/23/1911:20:14
                                                                   Page 8 ofPage
                                                                             12 8 of 12




                               EXCLUSIONS AND OBJECTIONS

        17.     Members of the Nationwide Consumer Borrower Settlement Class have until

 September 16, 2019 to return notice of their desire to opt out of the Nationwide Consumer

 Borrower Settlement Class.

        18.      Members of the Nationwide Consumer Borrower Settlement Class have until

 October 18, 2019 to object to the Settlement.

        19.     Any Member who wishes to exclude themselves or opt-out from the Nationwide

 Consumer Borrower Settlement Class must send his or her opt-out request in the manner and to

 the address provided in the Class Notice. In the written request for exclusion, the Nationwide

 Consumer Borrower Settlement Class Member must state his or her full name, address, and

 telephone number; must include a statement that he or she wishes to be excluded from or to opt-

 out of the Settlement; and must sign the request.

        20.     No Member of the Nationwide Consumer Borrower Settlement Class can opt out

 on behalf of anyone other than himself or herself and must sign any opt-out request on his or her

 own behalf.

        21.     The postmark date shall be the exclusive means to determine whether a request to

 opt out of the Settlement has been timely submitted. The Class Notice will advise Class Members

 of their right to request to opt out from the Nationwide Consumer Borrower Settlement Class. The

 Settlement Administrator shall provide copies of any opt-out requests to the Parties. The Court

 retains jurisdiction to resolve any disputed opt-out requests.

        22.     Any Member of the Nationwide Consumer Borrower Settlement Class who submits

 a valid and timely opt-out request will not be bound by the terms of the Settlement and shall

 relinquish their rights to benefits with respect to the Settlement, should it be finally approved, and

 may not file an objection to the Settlement or request for Service Awards.
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1465 Filed 07/23/19286-2  Filed07/23/19
                                               Entered   07/23/1911:20:14
                                                                   Page 9 ofPage
                                                                             12 9 of 12




        23.     Any Member of the Nationwide Consumer Borrower Settlement Class who does

 not submit a valid and timely opt-out request shall be bound by all the terms and provisions of the

 Settlement, including any Release set forth therein, the Final Approval Order, and the Final

 Judgment, whether or not such Member objected to the Settlement.

        24.     Any Member of the Nationwide Consumer Borrower Settlement Class who does

 not opt out of the Settlement and who wishes to object to any aspect of the proposed Settlement or

 request for Service Awards must file a written objection signed by the Member with the Court by

 the October 18, 2019. Any such objection must be sent in the manner and to the address provided

 in the Class Notice. The Class Notice will advise Class Members of their right to object.

        25.     For an objection to be considered by the Court, the objection must also set forth

 and include the following:

        a. the name of this Chapter 11 case and docket number;
        b. the Member’s full name, address, email address, and telephone number;
        c. an explanation of the basis upon which the objector claims to be a Member of the
           Nationwide Consumer Borrower Settlement Class;
        d. the reasons for his or her objection, accompanied by any legal or factual support for the
           objection;
        e. the name of counsel for the objection (if any), including any former or current counsel
           who may seek compensation for any reason related to the objection;
        f. information about other objections the objector or his or her counsel have made in other
           class action cases in the last four (4) years; and
        g. whether he or she intends to appear at the Final Fairness Hearing on his or her own
           behalf or through counsel

        26.     No Nationwide Consumer Borrower Settlement Class Member who objects to the

 Settlement or counsel retained by such a Member shall be entitled to be heard at the Final Fairness

 Hearing unless the Objector or his or her attorneys who intend to make an appearance at the Final

 Fairness Hearing state their intention to appear in the objection filed with the Court and counsel

 for any such Member enters his or her appearance with the Court by October 18, 2019.
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1465 Filed 07/23/19286-2  Filed07/23/19
                                               Entered   07/23/1911:20:14
                                                                   Page 10 Page
                                                                           of 12 10 of 12




         27.     Any Member of the Nationwide Consumer Borrower Settlement Class who fails to

  file and serve a valid and timely written objection in the manner specified in the Class Notice shall

  be deemed to have waived all objections and shall be foreclosed from making any objection

  (whether by appeal or otherwise) to the Settlement, including but not limited to the compensation

  to Members of the Nationwide Consumer Borrower Settlement Class, the Service Awards, or the

  Final Judgment.

         28.     A Member of the Nationwide Consumer Borrower Settlement Class may not both

  opt out of the Settlement and object. If a Nationwide Consumer Borrower Settlement Class

  Member submits both an opt-out request and an objection, the opt-out request will control.

                                   FINAL FAIRNESS HEARING

         29.     A Final Fairness Hearing shall be held on November 6, 2019 at 9 o’clock a.m. in

  the courtroom of Judge Harlin D. Hale of the United States Bankruptcy Court for the Northern

  District of Texas, 1100 Commerce St., Dallas, TX 75242.

         30.     The Final Fairness Hearing shall be held by the Bankruptcy Court, which will

  consider and determine: (1) whether the Settlement as set forth in the Term Sheet should be finally

  approved as fair, reasonable, and adequate; (2) whether any objections to the Settlement should be

  overruled; (3) whether the Service Awards to the Nationwide Class Representatives should be

  approved; and (4) whether a judgment finally approving the Settlement should be entered.

         31.     The date of the Final Fairness Hearing may be continued by the Court without the

  necessity of further notice to the Nationwide Consumer Borrower Settlement Class.

                                       OTHER PROVISIONS

         32.     In summary, the Court hereby orders the following schedule:

      Item                                                 Due Date
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1465 Filed 07/23/19286-2  Filed07/23/19
                                               Entered   07/23/1911:20:14
                                                                   Page 11 Page
                                                                           of 12 11 of 12




      Debtors shall file an amended Plan and              If not already filed, 5 business days
      Disclosure Statement                                after entry of this Order

      Class Administrator shall Complete Class Notice July 26, 2019

      Deadline to Opt-Out of the Settlement               September 16, 2019

      Deadline to Object to the Settlement                October 18, 2019

      Final Fairness and Confirmation Hearings            November 6, 2019


         33.     For the benefit of the Nationwide Consumer Borrower Settlement Class and to

  protect this Court’s jurisdiction, this Court retains continuing jurisdiction over the Settlement

  proceedings relating to the interpretation, administration, implementation, effectuation, and

  enforcement of this Settlement.

         34.     Any deadlines set in this Preliminary Approval Order may be extended by order of

  the Court, for good cause shown, without further notice to the Nationwide Consumer Borrower

  Settlement Class, except that notice of any such extensions shall be posted to the Settlement

  Website. Members of the Nationwide Consumer Borrower Settlement Class should check the

  Settlement Website regularly for updates, changes, and/or further details regarding extensions of

  these deadlines.

         35.     The Parties are directed to carry out their obligations under the Settlement and are

  hereby authorized to use all reasonable procedures in connection with approval and administration

  of the settlement that are not materially inconsistent with this Order, the Settlement or the Term

  Sheet, including making, without further approval of the Court, minor changes to the Term Sheet

  or to the form or content of the Class Notice that the Parties jointly agree are reasonable or

  necessary, and which do not limit the rights of Nationwide Consumer Borrower Settlement Class

  Members under the Settlement.

         36.     In the event that the proposed Settlement is not finally approved by the Court, or
        Case 2:14-cv-07139-JCJ
Case 17-33964-hdh11              Document
                     Doc 1465 Filed 07/23/19286-2  Filed07/23/19
                                               Entered   07/23/1911:20:14
                                                                   Page 12 Page
                                                                           of 12 12 of 12




  the Effective Date of the Plan does not occur, or in the event that the Term Sheet becomes null and

  void or terminates pursuant to its terms, this Preliminary Approval Order and all orders entered in

  connection with the Term Sheet shall become null and void, shall be of no further force and effect,

  and the Parties’ rights and defenses shall be restored, without prejudice, to their respective

  positions as if the Term Sheet had never been executed.

         IT IS THEREFORE ORDERED that Plaintiffs’ Motion for Preliminary Approval is

  GRANTED, as stated herein.



                                    # # # END OF ORDER # # #
